Citation Nr: 0030665	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the termination of the veteran's award of non-
service-connected disability pension benefits due to excess 
income, effective August 1, 1998, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which terminated the veteran's 
pension, effective August 1, 1998, due to excessive income.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In early July 1998, the veteran received an insurance 
settlement of $35,000, receiving $16,944.30 after deductible 
expenses, subject to a $15,000 lien due to a divorce decree.  


CONCLUSION OF LAW

The veteran's award of improved disability pension was 
properly terminated effective August 1, 1998, due to excess 
income. 38 U.S.C.A. §§ 1503, 1521 (West 1991); 38 C.F.R. §§ 
3.3, 3.23, 3.271, 3.272, 3.273, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he did not receive 
excessive income for pension purposes.  In this regard, the 
veteran states that after paying his legal fees he kept only 
$22,759 of the $35,000 insurance settlement he received in 
early July 1998.  He asserts that he was also unable to keep 
this remaining payment.  He had to pay a $57.25 lien to a 
doctor for treatment of a condition incurred in the accident, 
and a $5,757.95 lien to the Chautauqua Department of Social 
Services for public assistance from 1994 to 1996.  Of the 
remaining $16,944.30, the veteran said that he had to pay a 
$15,000 lien to his ex-wife due to a divorce decree, leaving 
him in receipt of $1,944.30.  Accordingly, a favorable 
determination is requested.

Initially, the Board notes that entitlement to nonservice-
connected pension benefits under 38 U.S.C.A. § 1521 is 
predicated on (1) a veteran serving during a period of war, 
(2) permanent and total disability, and (3) income that meets 
the net worth limitation set forth by law.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3 (2000).  The maximum annual rate is 
periodically increased from year to year. 38 C.F.R. § 
3.23(a).  The maximum annual rate of improved pension for a 
veteran with no dependents was $8,665, effective on August 1, 
1998.  

A veteran who is receiving a pension is required to report to 
VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits. 38 
C.F.R. § 3.660.  Payments of any kind and from any source are 
countable income for determining eligibility for VA improved 
pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a) (2000).  Payments of 
any kind from any source must be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  Id.

Compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or death, 
will be considered income as received.  Medical, legal or 
other expenses incident to the collection or recovery of the 
amount of award or settlement may be deducted.  38 C.F.R. 
§ 3.271(g).

A number of exclusions from countable income are set forth 
under 38 C.F.R. § 3.272 (2000), including the value of 
maintenance furnished by a relative, friend or charitable 
organization (civic or governmental). 

A review of the record shows that the veteran was awarded 
non-service connected pension benefits by a January 1998 
rating decision, effective from November 1996.  This decision 
was based in part on the fact that the veteran had no 
reported income.  In July 1998, the veteran informed the RO 
that he had received $1,944.30 as a part of a settlement of a 
1994 motor vehicle accident.  An attached record showed that 
the total amount of the veteran's award was $35,000.  He 
stated liens and fees consumed most of the total settlement 
amount.  He stated that the settlement award was hardly a 
windfall, that he continued to struggle to make ends meet, 
and that without the help of VA he would be homeless. 

In correspondence received from the veteran in April 1999, he 
noted that after fees the VA had calculated $16,944.30 as 
countable income.  He asserted that this sum constituted 
"value of maintenance by an organization" and therefore 
should not be counted as income.  38 C.F.R. § 3.272(b).  He 
asserted that the person who caused his injuries in the motor 
vehicle accident could not personally provide care and 
support but instead had car insurance.  The veteran explained 
that the insurance settlement was the monetary value of 
maintenance for years that he had lost due to disability 
incurred in the motor vehicle accident.  Thus, the $16,944.30 
should not be counted as income for VA pension purposes.  

Based on a thorough review of the record, the Board finds 
that the termination of the veteran's nonservice-connected 
disability pension benefits due to excessive income, 
effective August 1, 1998, was proper.  First, the type of 
benefit received by the veteran, an insurance settlement, is 
not listed among the income exclusions set forth at section 
3.272.  

Moreover, the Board finds that the entire $16,944.30 
settlement that the veteran received, after fees, constitutes 
income for VA income counting purposes.  38 C.F.R. § 
3.271(g).  The Board recognizes the veteran's contentions 
that he kept only a small portion of the remaining $16,944.30 
and that only this amount should be counted as his income.  
Regardless, the fact is that in July 1998 the veteran 
actually received $16,944.30, regardless of whether his wife 
had a lien.  

Moreover, the $16,944.30 settlement actually received by the 
veteran does not constitute "maintenance" as contemplated 
by VA regulations.  It was provided by an insurance company, 
not by a relative, friend or civic or governmental charitable 
organization.  38 C.F.R. § 3.272(b).  By contrast, the sum 
paid by the veteran to the Chautauqua Department of Social 
Services was excluded by VA from the veteran's countable 
income.  

In summary, the $16,944.30 the veteran received in July 1998 
is in excess of the statutory income limitation of $8,665.  
Thus, the RO properly terminated the veteran's pension 
effective August 1, 1998.


ORDER

The termination of the veteran's nonservice-connected 
disability pension benefits due to excessive income, 
effective August 1, 1998, was proper.



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


